DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the gap adjusting device of a multi-display of claim 1, in particular the limitations of when the fastening protrusion is formed in two or more, the fastening protrusions are formed at an interval corresponding to the uneven part of the locking part. The prior art does not disclose or suggest the multi-display of claim 10, in particular the limitations of when the fastening protrusion is formed in two or more, the fastening protrusions are formed at an interval corresponding to the uneven part of the locking part. 
The closely related prior art, Lee et al. (US 20200166966) discloses (Figs. 1-29; in particular Figs. 17-18B) a gap adjusting device (230) of a multi-display (200a, 200b), the gap adjusting device comprising: a locking part (230) fastened to a first display (200a), and having an uneven part (231); a fastening part (233-236) having one side end rotatably fastened to a second display (200b) adjacent to the first display, and having a fastening protrusion (end of 233-236 contacting 230) formed at another side end of the fastening part to be inserted into and fastened to the uneven part (231) of the locking part; and a member (237) provided at the fastening part, and configured to apply a force in order to keep a state where the fastening protrusion has been inserted into the uneven part of the locking part.
However, the prior art does not disclose or suggest the gap adjusting device of a multi-display of claim 1, in particular the limitations of when the fastening protrusion is formed in two or more, the fastening protrusions are formed at an interval corresponding to the uneven part of the locking part. Claim 1 is therefore allowed, as are dependent claims 2-9. The prior art does not disclose or suggest the multi-display of claim 10, in particular the limitations of when the fastening protrusion is formed in two or more, the fastening protrusions are formed at an interval corresponding to the uneven part of the locking part. Claim 10 is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871